Title: From George Washington to James Hill, 29 August 1786
From: Washington, George
To: Hill, James



Sir,
Mo[un]t Vernon 29th Augt 1786.

I have been in continual expectation ever since my return to private life (now near three years) of receiving a statement of the accots between us. This not having yet happened, and finding sums which I expected were due to me (especially in the case of Mr Newton of Norfolk from whom I thought a large balance was due to me) charged as having been paid to you, it makes it indispensably necessary for me to be furnished with a precise & compleat accot of all the transactions of my business

which had been committed to your care from the date of the last settlement which I made with you myself, to the present moment. Shewing, if monies have been paid to others on myself, the sums, & by what authority it was done. Without these it is impossible for me to adjust my own accounts, or bring my business to a close with others. I pray you therefore not to delay complying with this request, & it will oblige yrs &c.

G: Washington

